NUMBER 13-07-408-CR

 
COURT OF APPEALS

 
THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG



AARON JAMES SALINAS,	Appellant,

v.


THE STATE OF TEXAS,	Appellee.


On appeal from the 36th District Court of San Patricio County, Texas.



MEMORANDUM OPINION


Before Chief Justice Valdez and Justices Yañez and Benavides

Memorandum Opinion by Justice Benavides


	On January 21, 2005, Aaron James Salinas pleaded guilty to burglary of a
habitation.  Tex. Penal Code Ann. § 30.02 (Vernon 2003).  The trial court sentenced him
to five years imprisonment, probated for five years. 
	The State of Texas filed a motion to revoke Salinas's probation and to adjudicate
the offense.  The State alleged four separate violations of probation: 1) failure to report to
probation officer, 2) failure to submit to urinalysis, 3) failure to pay probation fees, and 4)
failure to pay fines and court costs.  A hearing was held on June 15, 2007, wherein Salinas
answered not true to the State's allegations.  After hearing all the evidence, the trial court
found that Salinas had violated the terms and conditions of his probation, and it reinstated
the original sentence of five years in the Texas Department of Criminal Justice.  
	On March 28, 2008, Salinas's appellate counsel, concluding that "there are no
arguable grounds to be advanced on appeal," filed an Anders brief in which he reviewed
the merits, or lack thereof, of the appeal. (1)  We affirm.
I.  DISCUSSION

A.	Compliance with Anders v. California
	Salinas's counsel filed an Anders brief, in which he concludes there is nothing that
merits review on direct appeal.  Anders v. California, 386 U.S. 738, 744 (1967).  Salinas's 
brief meets the requirements of Anders.  Id. at 744-45; see High v. State, 573 S.W.2d 807,
812 (Tex. Crim. App. [Panel Op.] 1978).  In compliance with Anders, counsel presented
a professional evaluation of the record and referred this Court to what, in his opinion, are
all issues which might arguably support an appeal.  See Anders, 386 U.S. at 744; Currie
v. State, 516 S.W.2d 684, 684 (Tex. Crim. App. 1974); see also High, 573 S.W.2d at 812. 
	Counsel has informed this Court that he: (1) has diligently read and reviewed the
record and the circumstances of Salinas's conviction, including the hearing at which
Salinas entered his plea and the sentencing hearing; (2) believes that there are no
arguable grounds to be advanced on appeal; and (3) forwarded to Salinas a copy of the
brief along with a letter informing Salinas of his right to review the record and to file a pro
se brief.  See Anders, 386 U.S. at 744-45; see also Stafford v. State, 813 S.W.2d 503, 509
(Tex. Crim. App. 1991) (en banc); High, 573 S.W.2d at 813.  No pro se brief has been filed
by Salinas. 
B.	Independent Review
	The United States Supreme Court has advised appellate courts that upon receiving
a "frivolous appeal" brief, they must conduct "a full examination of all the proceedings to
decide whether the case is wholly frivolous."  Penson v. Ohio, 488 U.S. 75, 80 (1988);
Ybarra v. State, 93 S.W.3d 922, 926 (Tex. App.-Corpus Christi 2003, no pet.). 
Accordingly, we have carefully reviewed the record and have found nothing that would
arguably support an appeal.  See Bledsoe v. State, 178 S.W.3d 824, 826 (Tex. Crim. App.
2005); Stafford, 813 S.W.2d at 509.  We agree with counsel that the appeal is wholly
frivolous and without merit.  See Bledsoe, 178 S.W.3d at 827-28 ("Due to the nature of
Anders briefs, by indicating in the opinion that it considered the issues raised in the briefs
and reviewed the record for reversible error but found none, the court of appeals met the
requirements of Texas Rule of Appellate Procedure 47.1.").
II. CONCLUSION

	The judgment of the trial court is affirmed.  We order counsel to notify appellant of
the disposition of this appeal and the availability of discretionary review.  See Ex parte
Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997) (per curiam).  Counsel has filed a
motion to withdraw from further representation of Salinas on appeal.  Counsel's motion to
withdraw is granted.  In re Schulman, 252 S.W.3d 403, 410 (Tex. Crim. App. 2008).  


								__________________________
								GINA M. BENAVIDES
								Justice
Do not publish.
See Tex. R. App. P. 47.2(b).
 
Memorandum Opinion delivered and
filed this the 17th day of July, 2008.

1.  Anders v. California, 386 U.S. 738, 744 (1967)